ORDER
James Cotter, Betty Cotter and Steven M. Schneider (“Appellants”) appeal from a judgment awarding the Ward Roanoke Corporation (“The Corporation”) late fee penalties because of delinquent assessment payments and attorney fees. The Corporation cross appeals the amount of attorney fees awarded.
We have reviewed the briefs of the parties and the record on appeal, and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed. Rule 84.16(b). The case is remanded, however, solely for consideration of the Corporation’s motion for attorney’s fees.